PER CURIAM:
Michael J. Sindram appeals a district court order denying his motion for reconsideration under Federal Rules of Civil Procedure 60(b). We have reviewed the district court’s order and the record and find the appeal frivolous. Sindram failed to allege any proper grounds for reconsideration. Moreover, on appeal, he failed to specifically challenge the district court’s findings in this regard. Accordingly, we dismiss the appeal as frivolous. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED